Citation Nr: 1017698	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to a higher initial evaluation for herniated 
disc, L5-S1, rated 10 percent disabling from January 1, 2003 
- March 20, 2006, and 20 percent disabling from March 21, 
2006.

3.  Entitlement to a higher initial evaluation for migraine 
headaches, rated noncompensable from January 1, 2003 - March 
20, 2006, and 10 percent disabling from March 21, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
December 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center of the Department of Veterans Affairs (VA) which, 
inter alia, denied the Veteran service connection for 
bilateral hearing loss and granted her service connection and 
a 10 percent evaluation for herniated disc, L5-S1 (effective 
from January 1, 2003) and service connection and a 
noncompensable evaluation for  migraine headaches (effective 
from January 1, 2003).  The Pittsburgh, Pennsylvania, VA 
Regional Office (RO) has since then assumed the role of 
agency of original jurisdiction over the current appeal.

During the course of the appeal, the Veteran was granted 
service connection for hearing loss of the left ear in a 
December 2004 rating decision.  A June 2007 rating decision 
assigned a 20 percent evaluation for herniated disc, L5-S1 
(effective from March 21, 2006) and a 10 percent evaluation 
for migraine headaches (effective from March 21, 2006).  
Thus, the issues now before the Board are entitlement to 
service connection for hearing loss of the right ear, 
entitlement to a higher initial evaluation for herniated 
disc, L5-S1 (rated 10 percent disabling from January 1, 2003 
- March 20, 2006, and 20 percent disabling from March 21, 
2006), and entitlement to a higher initial evaluation for 
migraine headaches (rated noncompensable from January 1, 2003 
- March 20, 2006, and 10 percent disabling from March 21, 
2006).

For the reasons that will be discussed in the REMAND portion 
of this decision, the issues of entitlement to a higher 
initial evaluation for herniated disc, L5-S1 (rated 10 
percent disabling from January 1, 2003 - March 20, 2006, and 
20 percent disabling from March 21, 2006), and entitlement to 
a higher initial evaluation for migraine headaches (rated 
noncompensable from January 1, 2003 - March 20, 2006, and 10 
percent disabling from March 21, 2006) are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The Veteran and her representative will be notified by VA if 
any further action is needed on their part.


FINDING OF FACT

The Veteran does not experience any current disability due to 
right ear hearing loss attributable to military service.




CONCLUSION OF LAW

Hearing loss of the right ear was neither incurred in nor 
aggravated by military service, nor may sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the right ear hearing loss claim adjudicated on the merits in 
this decision.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  The Veteran's claim for service connection for 
hearing loss was filed in January 2003.  In a February 2003 
letter, VA notified the Veteran of the information and 
evidence needed to substantiate and complete her hearing loss 
claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Veteran was also  notified of the Dingess 
requirements in a letter dated in March 2006.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the 
February 2003 VCAA letter was issued prior to the June 2003 
rating decision that is the subject of this appeal.  With 
respect to the Dingess requirements, such notice was not 
timely but as the instant decision denies service connection 
for right ear hearing loss on appeal, the requirement of 
timely notice of how ratings and effective dates are assigned 
is moot.

Neither the Veteran nor her service representative have pled 
any error with respect to the duty to notify and the Board 
finds no basis for finding prejudice against the Veteran's 
appeal of the issues adjudicated in this decision.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the 
rule of prejudicial error).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains the 
Veteran's service treatment records from her active service 
and post-service VA and private treatment records.  
Furthermore, pursuant to her claim for VA compensation for 
hearing loss, she was provided a VA audiological examination 
in April 2003 that adequately addressed the state of her 
hearing acuity in her right ear, to include puretone 
thresholds in decibels and a word recognition score.  The 
Board, thus, finds that the April 2003 audiological 
examination is adequate for adjudication purposes.  See Barr 
v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of her claim decided herein, and thus 
no additional assistance or notification is required.  The 
Veteran has suffered no prejudice that would warrant a remand 
with respect to the right ear hearing loss claim, and her 
procedural rights have not been abridged.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore 
proceed with the adjudication of this issue on appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file as it pertains to the claim for service 
connection for right ear hearing loss. Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (finding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The law and regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual background and analysis: entitlement to service 
connection for hearing loss of the right ear

The Veteran's service treatment reports reflect onset of 
hearing loss of her left ear during active duty, for which 
she is presently service-connected.  As pertinent to her 
right ear, the service treatment records show normal 
audiometric findings on examination at entrance into service 
and throughout her long period of active duty, with recorded 
puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hz and 
word recognition scores that do not meet the regulatory 
threshold prescribed in 38 C.F.R. § 3.385 as a hearing loss 
disability for VA compensation purposes.  Although a single 
notation of mild conductive hearing loss of the right ear was 
made in February 2000, no chronic right ear hearing loss 
condition was shown in the record thereafter.  The Veteran 
separated from active duty in December 2002.

Post-service, authorized VA audiological examination in April 
2003 shows that the Veteran's pure tone thresholds in her 
right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Impedence measurement indicated 
normal middle function in the right ear.

At a November 2006 RO hearing, the Veteran testified, in 
pertinent part, that she perceived impaired hearing acuity in 
her right ear and also suffered from recurrent eardrum 
infections.  (With regard to eardrum infections, the Board 
notes that the Veteran has claimed entitlement to service 
connection for this specific disability and that it is a 
separate claim from the claim for right ear hearing loss and 
is not part of the current appeal.)

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
due to hearing loss as it affects the right ear, the Board 
finds that service connection for hearing loss of the right 
ear is warranted.  

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran thus is competent to describe 
the symptoms which she experienced during active service.  
She has not shown, however, that she has the audiological 
expertise required to diagnose hearing loss.  In this regard, 
her service records reflect that she served in law 
enforcement during active duty and, post-service, is not 
engaged in a profession that indicates expertise in the 
science of audiology.  Nor is the Veteran competent to offer 
an opinion regarding any causal relationship between her 
claimed right ear hearing loss and active service.  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection for right ear hearing loss, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss of the right ear is 
denied.


REMAND

The Board observes that the most recent clinical assessment 
of the Veteran's service-connected herniated disc at L5-S1 
and migraine headaches was during a March 2006 VA 
examination.  As this examination was conducted over four 
years ago, and as it is implicit in the Veteran's 
dissatisfaction with the evaluations presently assigned that 
she is contending that these service-connected disabilities 
have worsened during the course of the appeal, the case as it 
pertains to the rating issues for the low back disorder and 
migraines should be remanded so that the Veteran may be 
scheduled for a new VA examination to assess the present 
severity of her impairment due to these disabilities.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991) (noting that 
fulfillment of the VA's duty to assist includes the conduct 
of a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one); Weggenmann v. Brown, 5 Vet. App. 281 (1993) 
(finding that where a claimant contends that his disability 
is worse than when originally rated, and the available 
evidence is too noncurrent for an adequate evaluation of his 
present condition, VA's duty to assist includes providing a 
new medical examination).  On remand, the Veteran should be 
provided with examinations to determine the current severity 
of her disabilities, and also be provided an opportunity to 
submit any relevant medical records in support of her claims. 

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the Veteran 
and request that it be provided with the 
names and addresses of all healthcare 
providers (i.e., VA, military hospitals, 
and private sources) who treated her for 
low back problems and migraines.  After 
obtaining the necessary consent from the 
Veteran authorizing their release, the 
RO should obtain all such records not 
currently associated with her claims 
file.  

If these records, or any other records 
deemed relevant to the appeal, are 
unobtainable by VA, the RO should so state 
in the claims file and provide an 
explanation as to why they could not be 
obtained.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that she is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2009)

2.  Thereafter, the Veteran should be 
scheduled for a VA medical examination by 
the appropriate specialist to assess the 
current severity of her herniated disc at 
L5-S1.  The entire claims file must be made 
available to the examiner in conjunction 
with this examination.  The examination 
report should reflect that the claims 
folder was reviewed. 

The examiner should provide objective 
findings with respect to the following:

(a.)  Is the herniated disc at L5-S1 
manifested by slight limitation of 
motion of the lumbar spine, moderate 
limitation of motion of the lumbar 
spine, or severe limitation of motion 
of the lumbar spine?

(b.)   Is the herniated disc at L5-S1 
manifested by pain on motion, muscle 
spasm on extreme forward bending, 
and/or loss of lateral spine motion, 
unilaterally, in the standing position?

(c.)   Is the herniated disc at L5-S1 
manifested by listing of the whole 
spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation 
of forward bending in a standing 
position, loss of lateral motion with 
osteoarthritic changes, and/or 
narrowing or irregularity of the joint 
space?

(d.)  Is the herniated disc at L5-S1 
manifested by abnormal mobility on 
forced motion?

(e.)  Is the herniated disc at L5-S1 
manifested by neurological involvement?

(f.)  Is the herniated disc at L5-S1 
manifested by incapacitating episodes 
having a total duration of at least one 
week but less than two weeks during the 
past 12 months?  Incapacitating 
episodes having a total duration of at 
least two weeks but less than four 
weeks during the past 12 months?  
Incapacitating episodes having a total 
duration of least four weeks but less 
than six weeks during the past 12 
months?  Or incapacitating episodes 
having a total duration of at least six 
weeks during the past 12 months?

(g.)  Is the herniated disc at L5-S1 
manifested by unfavorable ankylosis of 
the entire thoracolumbar spine?  

(h.)  Is the herniated disc at L5-S1 
manifested by forward flexion of the 
thoracolumbar spine limited to 30 
degrees or less, or with favorable 
ankylosis of the entire thoracolumbar 
spine?  

(i.)  Is the herniated disc at L5-S1 
manifested by forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 
degrees, or the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle 
spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis?  

(j.)  Is the herniated disc at L5-S1 
manifested by forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour, or vertebral body fracture 
with loss of 50 percent or more of the 
height?

(k.)  The examiner must consider 
functional loss due to pain, 
incoordination, weakness, or 
fatigability, and make medical 
determinations regarding whether the 
Veteran's lumbosacral joint exhibits 
pain on use, weakened movement, excess 
fatigability, incoordination, or any 
other disabling symptom.  The examiner 
must express an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups or 
when the lumbosacral joint is used 
repeatedly over a period of time.  
These determinations should, if 
feasible, be portrayed in terms of the 
degree of additional range-of-motion 
loss due to pain on use or during 
flare-ups beyond that clinically 
demonstrated.  

A complete rationale must be provided 
for any opinion provided.  

3.  The Veteran should be scheduled for a 
VA medical examination by the appropriate 
specialist to assess the current severity 
of her migraine headaches.  The entire 
claims file must be made available to the 
examiner in conjunction with this 
examination.  The examination report should 
reflect that the claims folder was 
reviewed. 

The examiner should provide a clinical 
finding of the frequency and severity of 
the Veteran's migraine attacks, including 
whether or not they are prostrating or 
prolonged, and whether they result in 
severe economic inadaptability.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that, pursuant to 38 C.F.R. § 3.655 
(2009), her failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claims.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims of 
entitlement to a higher initial evaluation 
for herniated disc, L5-S1 (rated 10 
percent disabling from January 1, 2003 - 
March 20, 2006, and 20 percent disabling 
from March 21, 2006), and entitlement to a 
higher initial evaluation for migraine 
headaches (rated noncompensable from 
January 1, 2003 - March 20, 2006, and 10 
percent disabling from March 21, 2006), 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case, and an adequate time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


